DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2022 has been entered.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: claims 1-7 and 10-14 are allowed.
Claim 1 recites “A secondary battery comprising: an electrode assembly in which a positive electrode, a negative electrode, and a separator are wound or stacked; an insulator on at least one of an upper portion and a lower portion of the electrode assembly; and a battery case configured to accommodate the electrode assembly, the insulator, and an electrolyte sealed by a cap assembly, wherein the insulator comprises: a peripheral portion having a disk ring shaped with an outer circumferential surface of a first circle and an inner circumferential surface of a second circle, the peripheral portion being made of a rigid material; and a central portion in contact with and extending inward from the inner circumferential surface of the peripheral portion and including a textile fabric of glass fibers crossing each other with a weft and a warp such that the textile fabric extends over an entire region within the inner circumferential surface, wherein the peripheral portion is formed by stacking a first layer including the rigid material and a second layer including the textile fabric, and wherein the peripheral portion has an inner diameter that corresponds to 50% to 95%  of an outer diameter thereof ”. 
The closest prior art is Yokoyama et al., (JP 2002231314).
Yokoyama discloses an electrode group in which a positive electrode plate and a negative electrode plate are wound with a separator interposed there between, and an insulating plate disposed above and below the electrode group. In the  secondary battery a  nonaqueous  electrolyte is housed in a battery case and sealed by a sealing plate, at least the upper insulating plate is a laminated plate of a phenol resin (rigid material) containing glass cloth (textile fabric)  as the a base material.  Yokoyama discloses a disk ring shaped insulating plate.   
Yokoyama does not disclose the insulator comprises a  peripheral portion having a disk ring shaped with an outer circumferential surface of a first circle and an inner circumferential surface of a second circle. Yokoyama, alone or in combination does not teach or suggest, the peripheral portion being made of a rigid material; and a central portion in contact with and extending inward from the inner circumferential surface of the peripheral portion and including a textile fabric of glass fibers crossing each other with a weft and a warp such that the textile fabric extends over an entire region within the inner circumferential surface. 
Yokoyama, alone or in combination, does not  further teach or suggest wherein the peripheral portion is formed by stacking a first layer including the rigid material and a second layer including the textile fabric, and wherein the peripheral portion has an inner diameter that corresponds to 50% to 95%  of an outer diameter thereof. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/Examiner, Art Unit 1722           

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722